                        Case 6:17-cv-00131-RSB-BWC Document 79 Filed 03/16/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  DAMON YOUNG,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        6:17-cv-131

                  RENO; and JAMES DEGROOT,


                            Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of this Court dated March 15, 2021, adopting the Report and

                    Recommendation of the Magistrate Judge, Defendant's Motion to Dismiss is granted in part and

                    denied in part. The Court grants Defendant's Motion to Dismiss based on Plaintiff's failure to state a

                    claim. Further, Plaintiff is denied in forma pauperis status on appeal. This case stands closed.




            Approved by: ________________________________
                           __________________________




            March 16, 2021                                                             -RKQ(7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
